      Case 5:15-cr-00030-RH-HTC Document 366 Filed 07/02/20 Page 1 of 3
                                                                            Page 1 of 3


          IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                               CASES NO. 5:15cr30-RH-HTC
                                                           5:17cv274-RH-HTC
EDEGARDO OSORNO RODRIGUEZ

             Defendant.

__________________________________/


               ORDER DENYING THE § 2255 MOTION AND
             DENYING A CERTIFICATE OF APPEALABILITY


      The defendant has moved under 28 U.S.C. § 2255 for relief from his

judgment of conviction. The motion is before the court on the magistrate judge’s

report and recommendation, ECF No. 364. No objections have been filed. This

order accepts the report and recommendation, adopts it as the court’s opinion, and

denies the § 2255 motion.

      A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.


Cases No. 5:15cr30-RH-HTC and 5:17cv274-RH-HTC
      Case 5:15-cr-00030-RH-HTC Document 366 Filed 07/02/20 Page 2 of 3
                                                                             Page 2 of 3


Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

          To obtain a COA under § 2253(c), a habeas prisoner must
          make a substantial showing of the denial of a constitutional
          right, a demonstration that, under Barefoot, includes
          showing that reasonable jurists could debate whether (or, for
          that matter, agree that) the petition should have been
          resolved in a different manner or that the issues presented
          were “adequate to deserve encouragement to proceed
          further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

      The defendant has not made the required showing. This order thus denies a

certificate of appealability.

      IT IS ORDERED:

      1. The clerk must enter a judgment stating, “The defendant’s motion for

relief under 28 U.S.C. § 2255 is denied.”


Cases No. 5:15cr30-RH-HTC and 5:17cv274-RH-HTC
      Case 5:15-cr-00030-RH-HTC Document 366 Filed 07/02/20 Page 3 of 3
                                                                                Page 3 of 3


      2. A certificate of appealability is denied.

      SO ORDERED on July 2, 2020.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:15cr30-RH-HTC and 5:17cv274-RH-HTC
